ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant advances several propositions. In the able argument in support of his motion, it is contended that the evidence does not support the allegation of ownership of the burned property, in appellant. The proof sufficiently showed appellant to be the occupant of said house, in actual care, control and management of same at the time. There is some suggestion in the testimony that the loss claim was made in the name of appellant’s wife. In either event the allegation of ownership in appellant was proper, and met by the proof. In Pinckard v. State, 62 Texas Crim. Rep., 602, we held ownership properly alleged in the husband when the title was in his wife, in an arson case. In Morgan v. State, 114 Texas Crim. Rep., 478, 22 S. W. (2d) 461; Wyley v. State, 34 Texas Crim. Rep., 515, 31 S. W., 393, and Allen v. State, 62 Texas Crim. Rep., 506, 137 S. W., 1133, we held the allegation of ownership properly supported by proof of the actual care, control and management of the property in question by the person named in the indictment as owner.
Appellant argues that the conclusion upheld by this court in this case and some others, to the effect that an allusion to the fact that the defendant has not yet testified, even though made before the state has rested the case in chief, and before it can be determined whether the accused is going to take the stand as witness, could be made the means of inflicting great harm and injury to the accused, and that our holding is incorrect. In Wimberly v. State, 109 Texas Crim. Rep., 581, 6 S. W. (2d) 120, 121, we said: “Unless something should appear in the statement made from which this court might conclude that the language used was such as to induce the jury to consider against the accused the fact that he did not testify, we would not be inclined to hold such action reversible, error. The statement made by the district attorney in this instance was in almost *11the exact language used by the court in the charge, and it does not appear to have been made with any sort of purpose of calling the jury’s attention to the fact, or in anywise using it against the accused.”
We might here further say that if the language used by the attorneys in this case should be made to appear to have been made having in mind the calling of the jury’s attention to the right of the accused to testify, and in some way to suggest or intimate that if he did not do so it should be taken as a fact against him, — or if by a fair interpretation of what is said, such inference should appear, a different question would be before us. This court has no inclination to give to either side in a criminal case more latitude than the law allows, or more than fairness and justice to all parties would permit. We find nothing in the language used in this case which, in our opinion, conveys any inference that it was the purpose of the state’s attorney in what he said while the state was introducing its evidence in chief, to call the jury’s attention in any way to the failure of the defendant to take the stand and testify.
Appellant devotes most of his motion to a complaint of our holding that no error appeared in allowing expert witnesses to make comparison between the handwriting of the signature of appellant’s appearance bond herein and certain letters purporting to have been written at Fort Worth and signed by Bert Wilkerson, statements in which were material as showing the interest and motive of this appellant, — if said letters be attributed to him, — in the burning of the property in question. The record shows that during the trial the state offered in evidence “the appearance bond of the defendant J. B. Wilkerson in this case.” The document was admitted without any objection whatever. It thus became part of the evidence in the case. In the usual form same recited that “We, J. B. Wilkerson, as principal, * * * Signed by us, sealed with our seals, * * * (Signed) J. B. Wilkerson, Principal.” The name of appellant was not signed to said bond by any one as agent, nor was it signed by the making of his mark. The bond was offered as appellant’s act, and purported to be such, and was admitted in evidence before the jury as the act of appellant for any legitimate purpose. In Kennedy v. Cox et al., 64 Texas, 411, our Supreme Court, speaking through Judge Stayton, said:
“It is urged that the court-erred in permitting a number of witnesses, who qualified as experts, upon the examination of papers which were properly in evidence in the case, and of papers which the appellant had introduced as bearing the genuine signature of the testator, without objection, and of a paper which on a former trial the appellant had introduced and declared to bear the genuine signature of the testator, made at the same time as the codicil, to give their opinions as to the genuineness of the signature of the testator to the codicil.
“We are of the opinion that there was no error in this ruling.
“This evidence falls within the rule which permits the opinions of *12experts to be given, and permits the jury to determine for themselves, from an examination of the papers before them, whether the writing in controversy is genuine. The papers examined were already in the case and admitted to be genuine, or were such as the appellant was estopped to deny the genuineness of. 1 Greenleaf, 578, 581; 1 Wharton’s Law of Evidence, 713; Abbott’s Trial Evidence, 396; Best on Evidence, 239.”
This is approved in Smyth v. Caswell, 67 Texas, 573, 4 S. W., 848. In Wagoner v. Ruply, 69 Texas, 704, 7 S. W., 80, 81, it was said: “The papers having been admitted without objection, and admitted or treated by both parties as genuine, and sent up for inspection by the Supreme Court, and the object of their admission being certainly to allow the court to make the comparison, it would seem that the opinion of an expert could be taken as to the handwriting and signature of the notes by comparison with the papers.”
The Kennedy v. Cox case, supra, was approved by this court in Mahon v. State, 46 Texas Crim. Rep., 234, 79 S. W., 28. The record shows that appellant was with his attorney when said appearance bond was tendered and accepted by the officers of the court, as appellant’s bond. He was present when same was offered in this case as his act. If, in some events, he might be heard to deny that he personally signed said bond, it is beyond dispute that he did not do so in this case. We still think our disposition of this point in our original opinion was sound.
Appellant renews his objection to certain matters contained in his bill of exception No. 4. In said bill it appears that certain testimony which is set out was objected to, and the bill states that special objection was made to a certain part of said testimony, and that “Defendant especially objected to said testimony for the reason that it clearly showed that the defendant made no reply,” etc. It is difficult for us to differentiate as between the testimony generally objected to and that specially objected to when all of it is contained in the same bill, and we can not tell whether the trial court was controlled by the general objection or the special objection, part of the matters set out in said bill being plainly admissible.
The motion for rehearing will be overruled.

Overruled.